


Exhibit 10.11

 

EXECUTION COPY

 

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated
as of November 9, 2010, by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”); Borrower and Guarantor each a “Loan Party” and, collectively, the
“Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
acting in its capacity as agent (“Agent”) for the lenders under the Loan
Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”; capitalized terms used herein have the meanings given to them in the
Loan Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

 

WHEREAS, the Loan Parties, Agent and Lenders desire to amend certain provisions
of the Loan Agreement in accordance with, and subject to, the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.                                      Acknowledgment of Obligations.  Borrower
hereby acknowledges, confirms and agrees that all Term Loans made prior to the
date hereof, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges owing by Borrower to Agent and Lenders under
the Loan Agreement and the other Debt Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

 

2.                                      Amendments to Loan Agreement.  Subject
to the terms and conditions of this Agreement, including, without limitation,
the conditions to effectiveness set forth in Section 5 below, Section 7.8 of the
Loan Agreement is hereby amended by deleting such Section in its entirety and
substituting in lieu thereof the following:

 

“7.8   Transactions with Affiliates.  No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly enter into or
permit to exist any transaction with any Affiliate (as defined below) of a Loan
Party or any Subsidiary of a Loan Party except for (a) Permitted Investments
described in clauses (iv)

 

--------------------------------------------------------------------------------


 

and (v) of such definition, (b) transactions that are in the ordinary course of
such Loan Party’s or such Subsidiary’s business, upon fair and reasonable terms
that are no more favorable to such Affiliate than would be obtained in an arm’s
length transaction, (c) the Subject Consulting Agreement, and (d) transactions
involving the issuance of Borrower’s common voting stock to Kovner or any other
member of the Borrower’s Board of Directors (or entities affiliated with such
member) or executive officers of the Borrower, so long as with respect to each
such transaction (i) no Default or Event of Default has occurred and is
continuing, or will result from such transaction (including, for the avoidance
of doubt, an Event of Default arising pursuant to Section 8.1(k)), (ii) Agent
has received at least ten (10) days prior written notice of Borrower’s intention
to enter into such transaction (or has waived such prior notice in writing in
its sole discretion) and (iii) such transaction is upon fair and reasonable
terms that are no more favorable to such Affiliate than would be obtained in an
arm’s length transaction (and the Borrower has provided to Agent copies of all
documentation relating to such transaction so that the Agent can confirm such
fair and reasonable terms).  As used herein, “Affiliate” means, with respect to
a Loan Party or any Subsidiary of a Loan Party, (a) each person that, directly
or indirectly, owns or controls 5% or more of the stock or membership interests
having ordinary voting power in the election of directors or managers of such
Loan Party or such Subsidiary, and (b) each person that controls, is controlled
by or is under common control with such Loan Party or such Subsidiary.”

 

3.                                      No Other Amendments.  Except for the
amendments and agreements set forth and referred to in Section 2 above, the Loan
Agreement and the other Debt Documents shall remain unchanged and in full force
and effect.  Nothing in this Agreement is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of Borrower’s or
Guarantor’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

 

4.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement, each Loan Party does
hereby warrant, represent and covenant to Agent and Lenders that after giving
effect to this Agreement (i) each representation or warranty of the Loan Parties
set forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period), (ii) no Default or Event of Default has occurred and
is continuing as of the date hereof and (iii) each Loan Party has the power and
is duly authorized to enter into, deliver and perform this Agreement and this
Agreement is the legal, valid and binding obligation of each Loan Party
enforceable against each Loan Party in accordance with its terms.

 

5.                                      Condition Precedent to Effectiveness of
this Agreement.  This Agreement shall become effective as of the date (the
“Amendment Effective Date”) upon which Agent shall notify Borrower in writing
that Agent has received one or more counterparts of this Agreement

 

2

--------------------------------------------------------------------------------


 

duly executed and delivered by the Loan Parties, Agent and Lenders, in form and
substance satisfactory to Agent and Lenders.

 

6.                                      Release.

 

(a)                                  In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, Lenders and all such other persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Debt Documents or transactions thereunder or related thereto.

 

(b)                                 Each Loan Party understands, acknowledges
and agrees that its release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

7.                                      Covenant Not To
Sue.                            Each Loan Party, on behalf of itself and its
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by the Loan Parties pursuant to Section 6
above.  If any Loan Party or any of its respective successors, assigns or other
legal representatives violates the foregoing covenant, each Loan Party, for
itself and its successors, assigns and legal representatives, jointly and
severally agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

3

--------------------------------------------------------------------------------


 

8.                                      Advice of Counsel.   Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.

 

9.                                      Severability of Provisions.  In case any
provision of or obligation under this Agreement shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

10.                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument.

 

11.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

12.                               Entire Agreement.  The Loan Agreement as and
when amended through this Agreement embodies the entire agreement between the
parties hereto relating to the subject matter thereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

13.                               No Strict Construction, Etc.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.  Time
is of the essence for this Agreement.

 

14.                               Costs and Expenses.  Loan Parties absolutely
and unconditionally agree, jointly and severally, to pay or reimburse upon
demand for all reasonable fees, costs and expenses incurred by Agent and the
Lenders that are Lenders on the Closing Date in connection with the preparation,
negotiation, execution and delivery of this Agreement and any other Debt
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Agreement or transactions contemplated hereby.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

 

 

BORROWER:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Safi Bahcall

 

Name:  Safi Bahcall

 

Title:  President and CEO

 

 

 

 

 

GUARANTOR:

 

 

 

SYNTA SECURITIES CORP.

 

 

 

 

 

By:

/s/ Safi Bahcall

 

Name:  Safi Bahcall

 

Title:  Director

 

SYNTA PHARMACEUTICALS CORP.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ R. Hanes Whiteley

 

Name:  R. Hanes Whiteley

 

Title:  Its Duly Authorized Signatory

 

SYNTA PHARMACEUTICALS CORP.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MIDCAP FUNDING III, LLC

 

 

 

 

 

By:

/s/ Luis Viera

 

Name:  Luis Viera

 

Title:  Managing Director

 

SYNTA PHARMACEUTICALS CORP.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------
